Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1 (Claims 1-19) and Glove Embodiment 3 (Figs. 10-11) in the reply to Election/Restriction Requirement filed on January 21, 2021 is acknowledged.  The traversal is on the ground(s) that the pending claims of the instant application do not present a serious search burden on the Examiner. This is not found persuasive because the device of Group 1 is a bowling glove and the Method of Group 2 is a method on how to manufacture a bowling ball to fit the bowling glove of Group 1. These are two separate classification areas, as noted in the original Election/Restriction Requirement, and thus would pose a serious search burden on the Examiner.
Upon further review of the disclosure, Examiner finds that Claims 3, 6, and 18 (and their dependents) are drawn to non-elected Glove Embodiment 1.
Claim 3 recites a nub attachable to the finger cover at a finger attachment location, which is a feature exclusive to Glove Embodiment 1.  Only Figure 1 supports finger attachment locations 32 and 42, and this feature is not found in elected Glove Embodiment 3.  Therefore, Claim 3 and its dependents (4, 5, 16, 17) are withdrawn by Examiner for being drawn to a non-elected invention.
Claims 6 and 18 recite a threaded peg, which is a feature exclusive to Glove Embodiment 1.  Only Figure 1 supports a threaded peg 24, and this feature is not found in elected Glove Embodiment 3.  Therefore, Claim 6 and its dependents (7-15) and Claim 18 and its dependent (19) are withdrawn by Examiner for being drawn to a non-elected species.
Thus the Examiner finds that the Election/Restriction Requirement will stand and further be modified such that Claims 3-22 will be withdrawn from consideration pursuant to 37 CFR 1.142(b).
Response to Amendment
	The amendments filed with the written response filed on March 22, 2021 have been considered within this action. As directed by the amendment, Claims 1-10, 15-19, and 21-22 stand as originally filed, Claims 11-14 have been withdrawn, and Claim 20 has been amended. Further, Claims 3-22 have been withdrawn from consideration by the Examiner as being drawn to a non-elected species.
Status of Claims
	Accordingly, Claims 1-22 are pending, Claims 3-22 are withdrawn, and Claims 1 and 2 are presented for examination, and an action on the merits will follow hereafter.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Palm Portion 314.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “16” has been used to designate both “openings” in ¶0040 and “locations” in the rest of the disclosure. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "216" and "264" have both been used to designate “partial arc opening”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
¶0029: “pinker finger attachment locations 32” should be “pinky finger attachment locations 42”
¶0030: “band 18” should be “band 11”
¶0031, l. 4: “middle one” should be “top one”
¶0031, l. 6: “top one” should be “middle one”
¶0031, l. 6: “index finger attachment” should be “pinky finger attachment”
¶0050: “200B” should be “220B”
Appropriate correction is required.
Claim Objections
Claim 2 is objected to because of the following informalities:
Regarding Claim 2, where the Applicant introduces the phrase, “the protruding nub securably attachable to the palm portion” in line 2, it appears the Applicant is trying to state that the protruding nub is securably attachable to the palm portion. For examination purposes, the claim is being interpreted as, “the protruding nub is securably attachable to the palm portion.”
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 is rejected under pre-AIA  35 U.S.C. 102(a)(1) as being clearly anticipated by Kubik US 3123832 A (herein after Kubik).
Regarding independent Claim 1, Kubik discloses a bowling glove (Col. 1, l. 8-9) comprising: a glove body (Figs. 1-2) including a palm portion (Fig. 1, #10) configured to cover a palm of a wearer (Fig. 1); and a protruding nub (Fig. 1, #80) securably attachable to the palm portion of the glove body (Col. 4, l. 21-25) such that the location of the protruding nub relative to the palm portion of the glove body is selectively changeable (Col. 4, l. 43-46 and Col. 3, l. 48-75 – Col. 4, l. 1-9, wherein Kubik teaches multiple different height attachment pads 60, 64, 70 that can be used to increase the height of the pocket section 54 in which protruding nub 80 attaches through to connect with the pad or pads, thus allowing the protruding nub to change its height—and thus location-- relative to the palm portion 10 of the glove body depending on the pad or pads chosen; also see Figs. 3 and 6), wherein the protruding nub is configured to protrude from the palm portion of the glove body (Figs. 1 and 3), and wherein the protruding nub is configured to be received by a bore of a bowling ball (Col. 1, l. 65-61).
Regarding Claim 2, Kubik discloses the bowling glove of claim 1, wherein the palm portion (Fig. 1, #10) includes a plurality of palm attachment locations (Col. 3, l. 48-75 – Col. 4, l. 1-9 teaches multiple different attachment pads 60, 64, 70 that can be used to increase the height of the pocket section 54 in which protruding nub 80 is threaded thus providing a plurality of palm attachment locations for the protruding nub; also see Figs. 3 and 6) and wherein the protruding nub is securably attachable to the palm portion of the glove body at each of the plurality of palm attachment locations (Col. 3, l. 48-75 – Col. 4, l. 1-9 teaches multiple different attachment pads that can be used to increase the height of the pocket section 54 in which protruding nub 80 is threaded thus providing a plurality of palm attachment locations for the protruding nub 80 to thread through; also see Figs. 3 and 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Albert US 6427248 B1 teaches an athletic glove with dettachable gripping nubs
Skuse US 3208749 A teaches a bowling glove with palm protrusions to fit into custom ball bores
Gooch US 3595575 A teaches a bowling glove with protruding glove attachements
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is 571-272-6804.  The examiner can normally be reached on Mon-Fri : 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732